Case 0:20-cv-60851-AHS Document 1 Entered on FLSD Docket 04/26/2020 Page 1 of 15



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


      VALERIA DIMITRYUK, on behalf of herself
      and all others similarly situated,
                                                          Civil Action No.
                                Plaintiff,

               v.
                                                          CLASS ACTION COMPLAINT
                                                          AND DEMAND FOR JURY
      UNIVERSITY OF MIAMI,
                                                          TRIAL
                                 Defendant.


          Plaintiff Valeria Dimitryuk (“Plaintiff”) brings this action on behalf of herself and all

  others similarly situated against Defendant University of Miami (“Defendant”). Plaintiff makes

  the following allegations pursuant to the investigation of her counsel and based upon information

  and belief, except as to the allegations specifically pertaining to herself, which are based on

  personal knowledge.

           NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

          1.        This is a class action lawsuit on behalf of all people who paid tuition and fees for

  the Spring 2020 academic semester at the University of Miami, and who, because of Defendant’s

  response to the Novel Coronavirus Disease 2019 (“COVID-19”) pandemic, lost the benefit of the

  education for which they paid, and/or the services or which their fees were paid, without having

  their tuition and fees refunded to them.

          2.        The University of Miami is a private university with a total enrollment of

  approximately 17,331 students. The university offers over 180 undergraduate degree programs,

  as well as graduate level degree programs. 1 The University of Miami also operates an online


  1
    https://admissions.miami.edu/undergraduate/academics/majors-by-school-or-college/index.html
  (last visited 4/24/20).
                                                      2
Case 0:20-cv-60851-AHS Document 1 Entered on FLSD Docket 04/26/2020 Page 2 of 15



  program called UOnline which offers various graduate-level degrees. 2

          3.      On March 12, 2020, Defendant, through a news release, announced that because

  of the global COVID-19 pandemic, spring break would be extended through March 22, and that

  classes would resume on March 23, “but strictly in online/remote/distance learning environments

  through at least April 4.” 3

          4.      On March 17, 2020, Defendant informed students that “the move to online

  instruction has been extended through the remainder of the spring semester, which will conclude

  on May 6.” 4 Defendant also implemented a partial closing of on-campus housing beginning

  March 25, 2020.

          5.      The University of Miami has not held any in-person classes since March 17,

  2020. Classes that have continued have only been offered in an online format, with no in-person

  instruction.

          6.      As a result of the closure of Defendant’s facilities, Defendant has not delivered

  the educational services, facilities, access and/or opportunities that Plaintiff and the putative class

  contracted and paid for. The online learning options being offered to University of Miami

  students are subpar in practically every aspect, from the lack of facilities, materials, and access to

  faculty. Students have been deprived of the opportunity for collaborative learning and in-person

  dialogue, feedback, and critique. The remote learning options are in no way the equivalent of the

  in-person education that Plaintiff and the putative class members contracted and paid for.

          7.      Plaintiff and the putative class are therefore entitled to a refund of tuition and fees

  for in-person educational services, facilities, access and/or opportunities that Defendant has not



  2
    https://welcome.miami.edu/online (last visited 4/24/20).
  3
    https://coronavirus.miami.edu/updates-and-messages/index.html (last visited 4/24/20).
  4
    https://coronavirus.miami.edu/updates-and-messages/index.html (last visited 4/24/2020).
                                                     3
Case 0:20-cv-60851-AHS Document 1 Entered on FLSD Docket 04/26/2020 Page 3 of 15



  provided. Even if Defendant claims it did not have a choice in cancelling in-person classes, it

  nevertheless has improperly retained funds for services it is not providing.

         8.      Through this lawsuit Plaintiff seeks, for herself and Class members, Defendant’s

  disgorgement of the pro-rated portion of tuition and fees, proportionate to the amount of time

  that remained in the Spring Semester 2020 when classes moved online and campus services

  ceased being provided. Plaintiff seeks a return of these amounts on behalf of herself and the

  Class as defined below.

                                               PARTIES

         9.      Plaintiff Valeria Dimitryuk is a citizen of Florida who resides in Broward County,

  Florida. Ms. Dimitryuk is enrolled as an undergraduate architecture major at the University of

  Miami, and pre-paid her tuition for the Spring 2020 semester. Ms. Dimitryuk paid

  approximately $22,617 in tuition and fees to Defendant for Spring Semester 2020. Ms.

  Dimitryuk has not received any refund for tuition or fees, despite the fact that in-person classes

  have not been held since March 17, 2020. Online classes are particularly ineffective for

  architecture majors like Ms. Dimitryuk, as they are unable to participate in model making, and

  are unable to receive in-person feedback from instructors. Since the closure of Defendant’s

  campuses, Ms. Dimitryuk has also been unable to utilize school facilities such as libraries and

  study rooms. In addition to tuition, Ms. Dimitryuk also paid miscellaneous student fees, which

  services she did not receive the full benefit of due to suspension of online classes. These fees

  include a student center fee, a wellness center fee, an activity fee, an athletic fee, and a health

  and counsel center fee.

         10.     Defendant University of Miami is a non-profit corporation duly organized and

  existing by virtue of the laws of the State of Florida, and is an institution of higher education



                                                     4
Case 0:20-cv-60851-AHS Document 1 Entered on FLSD Docket 04/26/2020 Page 4 of 15



  with its principal place of business at 1320 S Dixie Hwy, Coral Gables, FL 33146.

                                   JURISDICTION AND VENUE

         11.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

  as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

  as defined below, is a citizen of a different state than Defendant, there are more than 100

  members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of

  interest and costs.

         12.     This Court has personal jurisdiction over Defendant because Defendant is

  incorporated and has its principal place of business in this District.

         13.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendant is

  incorporated and has its principal place of business in this District.

                                    FACTUAL ALLEGATIONS

  Plaintiff And Class Members Paid Tuition And Fees For Spring Semester 2020

         14.     Plaintiff and Class members are individuals who paid the cost of tuition and other

  mandatory fees for the Spring 2020 Semester at the University of Miami.

         15.     Spring Semester 2020 classes at the University of Miami began on or about

  January 13, 2020. Final exams for the semester are scheduled to take place between April 29,

  2020 and May 6, 2020. 5

         16.     Plaintiff and Class members paid the cost of tuition for the Spring Semester 2020,

  as well as associated fees and costs.

         17.     Examples of approximate tuition costs at University of Miami for the Spring




  5
   https://registrar.miami.edu/dates-and-deadlines/final-exams/spring-2020-final-exam.pdf (last
  visited 4/24/20).
                                                    5
Case 0:20-cv-60851-AHS Document 1 Entered on FLSD Docket 04/26/2020 Page 5 of 15



  Semester 2020 are as follows:

                      •   Undergraduate: $26,040 (plus fees)
                      •   School of Law, JD: $27,067 (plus fees)
                      •   School of Law, LLM: $27,067 (plus fees)
                      •   Graduate School: $19,454 (plus fees)
           18.     Fees paid by or on behalf of University of Miami students vary based on program

  of study.

           19.     The tuition and fees described in the paragraphs above are provided by way of

  example; total damage amounts – which may include other fees that are not listed herein but that

  were not refunded – will be proven at trial.

  In Response To COVID-19, The University of Miami Closed Campuses And Cancelled All In-
  Person Classes

           20.     On March 12, 2020, Defendant, through a news release, announced that because

  of the global COVID-19 pandemic, spring break would be extended through March 22, and that

  classes would resume on March 23, “but strictly in online/remote/distance learning environments

  through at least April 4.” 6

           21.     On March 17, 2020, Defendant informed students that “the move to online

  instruction has been extended through the remainder of the spring semester, which will conclude

  on May 6.” 7 Defendant also implemented a partial closing of on-campus housing beginning

  March 25, 2020.

           22.     The University of Miami has not held any in-person classes since March 17,

  2020. Classes that have continued have only been offered in an online format, with no in-person

  instruction.


  6
      https://coronavirus.miami.edu/updates-and-messages/index.html (last visited 4/24/20).
  7
      https://coronavirus.miami.edu/updates-and-messages/index.html (last visited 4/24/2020).
                                                   6
Case 0:20-cv-60851-AHS Document 1 Entered on FLSD Docket 04/26/2020 Page 6 of 15



           23.   As a result of the closure of Defendant’s facilities, Defendant has not delivered

  the educational services, facilities, access and/or opportunities that Plaintiff and the putative class

  contracted and paid for. Plaintiff and the putative class are therefore entitled to a refund of all

  tuition and fees for services, facilities, access and/or opportunities that Defendant has not

  provided. Even if Defendant claims it did not have a choice in cancelling in-person classes, it

  nevertheless has improperly retained funds for services it is not providing.

           24.   Plaintiff and members of the Class did not choose to attend an online institution of

  higher learning, but instead chose to attend Defendant’s institution and enroll on an in-person

  basis.

           25.   Defendant markets the University of Miami on-campus experience as a benefit of

  enrollment on the University of Miami’s website:




                                                    7
Case 0:20-cv-60851-AHS Document 1 Entered on FLSD Docket 04/26/2020 Page 7 of 15




         26.     The online learning options being offered to University of Miami students are

  subpar in practically every aspect, from the lack of facilities, materials, and access to faculty.

  Students have been deprived of the opportunity for collaborative learning and in-person

  dialogue, feedback, and critique.

         27.     The remote learning options are in no way the equivalent of the in-person

  education putative class members contracted and paid for. The remote education being provided

  is not even remotely worth the amount charged class members for Spring Semester 2020 tuition.

  The tuition and fees for in-person instruction at the University of Miami are higher than tuition

  and fees for other online institutions because such costs cover not just the academic instruction,

  but encompass an entirely different experience which includes but is not limited to:

                      •   Face to face interaction with professors, mentors, and peers;

                      •   Access to facilities such as libraries, laboratories, computer labs, and
                          study room;

                      •   Student governance and student unions;

                                                    8
Case 0:20-cv-60851-AHS Document 1 Entered on FLSD Docket 04/26/2020 Page 8 of 15



                      •   Extra-curricular activities, groups, intramural sports, etc.;

                      •   Student art, cultures, and other activities;

                      •   Social development and independence;

                      •   Hands on learning and experimentation;

                      •   Networking and mentorship opportunities.

         28.     Through this lawsuit Plaintiff seeks, for herself and Class members, Defendant’s

  disgorgement of the pro-rated portion of tuition and fees, proportionate to the amount of time

  that remained in the Spring Semester 2020 when classes moved online and campus services

  ceased being provided. Plaintiff seeks return of these amounts on behalf of herself and the Class,

  as defined below.

                                        CLASS ALLEGATIONS

         29.     Plaintiff seeks to represent a class defined as all people who paid University of

  Miami Spring Semester 2020 tuition and/or fees for in-person educational services that the

  University of Miami failed to provide, and whose tuition and fees have not been refunded (the

  “Class”). Specifically excluded from the Class are Defendant, Defendant’s officers, directors,

  agents, trustees, parents, children, corporations, trusts, representatives, employees, principals,

  servants, partners, joint ventures, or entities controlled by Defendant, and their heirs, successors,

  assigns, or other persons or entities related to or affiliated with Defendant and/or Defendant’s

  officers and/or directors, the judge assigned to this action, and any member of the judge’s

  immediate family.

         30.     Plaintiff also seeks to represent a subclass consisting of Class members who

  reside in Florida (the “Subclass”).

         31.     Subject to additional information obtained through further investigation and


                                                    9
Case 0:20-cv-60851-AHS Document 1 Entered on FLSD Docket 04/26/2020 Page 9 of 15



  discovery, the foregoing definition of the Class and Subclass may be expanded or narrowed by

  amendment or amended complaint.

         32.     Numerosity. The members of the Class and Subclass are geographically

  dispersed throughout the United States and are so numerous that individual joinder is

  impracticable. Upon information and belief, Plaintiff reasonably estimates that there are tens of

  thousands of members in the Class and Subclass. Although the precise number of Class

  members is unknown to Plaintiff, the true number of Class members is known by Defendant and

  may be determined through discovery. Class members may be notified of the pendency of this

  action by mail and/or publication through records in Defendant’s possession.

         33.     Existence and predominance of common questions of law and fact. Common

  questions of law and fact exist as to all members of the Class and Subclass and predominate over

  any questions affecting only individual Class members. These common legal and factual

  questions include, but are not limited to, the following:

         (a)     whether Defendant accepted money from Class and Subclass members in
                 exchange for the promise to provide services;

         (b)     whether Defendant has provided the services for which Class and Subclass
                 members contracted;

         (c)     whether Class and Subclass members are entitled to a refund for that portion of
                 the tuition and fees that was contracted for services that Defendant did not
                 provide;

         (d)     whether Defendant has unlawfully converted money from Plaintiff, the Class and
                 Subclass; and

         (d)     whether Defendant is liable to Plaintiff, the Class, and Subclass for unjust
                 enrichment.

         34.     Typicality. Plaintiff’s claims are typical of the claims of the other members of

  the Class in that, among other things, all Class and Subclass members were similarly situated and

  were comparably injured through Defendant’s wrongful conduct as set forth herein. Further,

                                                   10
Case 0:20-cv-60851-AHS Document 1 Entered on FLSD Docket 04/26/2020 Page 10 of 15



  there are no defenses available to Defendant that are unique to Plaintiff.

         35.     Adequacy of Representation. Plaintiff will fairly and adequately protect the

  interests of the Class and Subclass. Plaintiff has retained counsel that is highly experienced in

  complex consumer class action litigation, and Plaintiff intends to vigorously prosecute this action

  on behalf of the Class and Subclass. Furthermore, Plaintiff has no interests that are antagonistic

  to those of the Class or Subclass.

         36.     Superiority. A class action is superior to all other available means for the fair

  and efficient adjudication of this controversy. The damages or other financial detriment suffered

  by individual Class and Subclass members are relatively small compared to the burden and

  expense of individual litigation of their claims against Defendant. It would, thus, be virtually

  impossible for the Class or Subclass on an individual basis, to obtain effective redress for the

  wrongs committed against them. Furthermore, even if Class or Subclass members could afford

  such individualized litigation, the court system could not. Individualized litigation would create

  the danger of inconsistent or contradictory judgments arising from the same set of facts.

  Individualized litigation would also increase the delay and expense to all parties and the court

  system from the issues raised by this action. By contrast, the class action device provides the

  benefits of adjudication of these issues in a single proceeding, economies of scale, and

  comprehensive supervision by a single court, and presents no unusual management difficulties

  under the circumstances.

         37.     In the alternative, the Class and Subclass may also be certified because:

         (a)     the prosecution of separate actions by individual Class and Subclass members
                 would create a risk of inconsistent or varying adjudications with respect to
                 individual Class members that would establish incompatible standards of conduct
                 for the Defendant;


                                                   11
Case 0:20-cv-60851-AHS Document 1 Entered on FLSD Docket 04/26/2020 Page 11 of 15



         (b)     the prosecution of separate actions by individual Class and Subclass members
                 would create a risk of adjudications with respect to them that would, as a practical
                 matter, be dispositive of the interests of other Class members not parties to the
                 adjudications, or substantially impair or impede their ability to protect their
                 interests; and/or
         (c)     Defendant has acted or refused to act on grounds generally applicable to the Class
                 as a whole, thereby making appropriate final declaratory and/or injunctive relief
                 with respect to the members of the Class as a whole.

                                            COUNT I
                                      Breach Of Contract
                              (On Behalf Of The Class And Subclass)

         38.     Plaintiff hereby incorporates by reference the allegations contained in all

  preceding paragraphs of this complaint.

         39.     Plaintiff brings this claim individually and on behalf of the members of the Class

  and Subclass against Defendant.

         40.     Through the admission agreement and payment of tuition and fees, Plaintiff and

  each member of the Class and Subclass entered into a binding contract with Defendant.

         41.     As part of the contract, and in exchange for the aforementioned consideration,

  Defendant promised to provide certain services, all as set forth above. Plaintiff, Class, and

  Subclass members fulfilled their end of the bargain when they paid monies due for Spring

  Semester 2020 tuition. Tuition for Spring Semester 2020 was intended to cover in-person

  educational services from January through May 2020. In exchange for tuition monies paid, Class

  and Subclass members were entitled to in-person educational services through the end of the

  Spring Semester.

         42.     Defendant has failed to provide the contracted for services and has otherwise not

  performed under the contract as set forth above. Defendant has retained monies paid by Plaintiff


                                                   12
Case 0:20-cv-60851-AHS Document 1 Entered on FLSD Docket 04/26/2020 Page 12 of 15



  and the Class for their Spring Semester 2020 tuition and fees, without providing them the benefit

  of their bargain.

         43.      Plaintiff and members of the Class and Subclass have suffered damage as a direct

  and proximate result of Defendant’s breach, including but not limited to being deprived of the

  education, experience, and services to which they were promised and for which they have

  already paid.

         44.      As a direct and proximate result of Defendant’s breach, Plaintiff, the Class, and

  Subclass are entitled to damages, to be decided by the trier of fact in this action, to include but no

  be limited to reimbursement of certain tuition, fees, and other expenses that were collected by

  Defendant for services that Defendant has failed to deliver. Defendant should return the pro-

  rated portion of any Spring Semester 2020 tuition and fees for education services not provided

  since the University of Miami shut down on March 17, 2020.

         45.      Defendant’s performance under the contract is not excused due to COVID-19.

  Indeed, Defendant should have refunded the pro-rated portion of any education services not

  provided. Even if performance was excused or impossible, Defendant would nevertheless be

  required to return the funds received for services it will not provide.

                                            COUNT II
                                        Unjust Enrichment
                               (On Behalf Of The Class And Subclass)

         46.      Plaintiff hereby incorporates by reference the allegations contained in all

  preceding paragraphs of this complaint.

         47.      Plaintiff brings this claim individually and on behalf of the members of the Class

  and Subclass against Defendant.

         48.      Plaintiff and members of the Class and Subclass conferred a benefit on Defendant



                                                   13
Case 0:20-cv-60851-AHS Document 1 Entered on FLSD Docket 04/26/2020 Page 13 of 15



  in the form of monies paid for Spring Semester 2020 tuition and other fees in exchange for

  certain service and promises. Tuition for Spring Semester 2020 was intended to cover in-person

  educational services from January through May 2020. In exchange for tuition monies paid, Class

  members were entitled to in-person educational services through the end of the Spring Semester.

         49.     Defendant voluntarily accepted and retained this benefit by accepting payment.

         50.     Defendant has retained this benefit, even though Defendant has failed to provide

  the education, experience, and services for which the tuition and fees were collected, making

  Defendant’s retention unjust under the circumstances. Accordingly, Defendant should return the

  pro-rated portion of any Spring Semester 2020 tuition and fees for education services not

  provided since the University of Miami shut down on March 17, 2020.

         51.     It would be unjust and inequitable for Defendant to retain the benefit, and

  Defendant should be required to disgorge this unjust enrichment.

                                           COUNT III
                                           Conversion
                              (On Behalf Of The Class And Subclass)

         52.     Plaintiff hereby incorporates by reference the allegations contained in all

  preceding paragraphs of this complaint.

         53.     Plaintiff brings this claim individually and on behalf of the members of the Class

  and Subclass against Defendant.

         54.     Plaintiff and members of the Class and Subclass have an ownership right to the

  in-person educational services they were supposed to be provided in exchange for their Spring

  Semester 2020 tuition and fee payments to Defendant.

         55.     Defendant intentionally interfered with the rights of Plaintiff, the Class, and

  Subclass when it moved all classes to an online format and discontinued in-person educational



                                                  14
Case 0:20-cv-60851-AHS Document 1 Entered on FLSD Docket 04/26/2020 Page 14 of 15



  services for which tuition and fees were intended to pay.

         56.     Plaintiff and members of the Class and Subclass demand the return of the pro-

  rated portion of any Spring Semester 2020 tuition and fees for education services not provided

  since the University of Miami shut down on March 17, 2020.

         57.     Defendant’s retention of the fees paid by Plaintiff and members of the Class and

  Subclass without providing the educational services for which they paid, deprived Plaintiff, Class

  and Subclass members of the benefits for which the tuition and fees paid.

         58.     This interference with the services for which Plaintiff and members of the Class

  and Subclass paid damaged Plaintiff and Class members in that they paid tuition and fees for

  services that will not be provided.

         59.     Plaintiff, Class and Subclass members are entitled to the return of pro-rated

  portion of any Spring Semester 2020 tuition and fees for education services not provided since

  the University of Miami shut down on March 17, 2020.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

  judgment against Defendant, as follows:

                 (a)     For an order certifying the Class and Subclass under Rule 23 of the
                         Federal Rules of Civil Procedure and naming Plaintiff as representative of
                         the Class and Plaintiff’s attorneys as Class Counsel to represent the Class
                         and Subclass;

                 (b)     For an order finding in favor of Plaintiff and the Class and Subclass on all
                         counts asserted herein;

                 (c)     For compensatory and punitive damages in amounts to be determined by
                         the Court and/or jury;

                 (d)     For prejudgment interest on all amounts awarded;

                 (e)     For an order of restitution and all other forms of equitable monetary relief;

                                                  15
Case 0:20-cv-60851-AHS Document 1 Entered on FLSD Docket 04/26/2020 Page 15 of 15




                  (f)     For injunctive relief as pleaded or as the Court may deem proper; and

                  (g)     For an order awarding Plaintiff and the Class and Subclass her reasonable
                          attorneys’ fees and expenses and costs of suit.

                                   DEMAND FOR TRIAL BY JURY

          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

  and all issues in this action so triable of right.



  Dated: April 26, 2020                            Respectfully submitted,

                                                   BURSOR & FISHER, P.A.

                                                   By:      /s/ Sarah N. Westcot
                                                               Sarah N. Westcot

                                                   Sarah N. Westcot
                                                   2665 S. Bayshore Drive, Suite 220
                                                   Miami, FL 33133
                                                   Telephone: (305) 330-5512
                                                   Facsimile: (305) 676-9006
                                                   Email: swestcot@bursor.com

                                                   BURSOR & FISHER, P.A.
                                                   Andrew J. Obergfell (pro hac vice forthcoming)
                                                   888 Seventh Avenue
                                                   New York, NY 10019
                                                   Telephone: (646) 837-7150
                                                   Facsimile: (212) 989-9163
                                                   Email: aobergfell@bursor.com

                                                   Attorneys for Plaintiff




                                                       16
